Citation Nr: 0518800	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-06 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from January 1943 to 
November 1945, and from March 1948 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California, Regional Office (RO) that denied service 
connection for bilateral hearing loss.

Appellant testified in a Travel Board hearing before the 
undersigned Member of the Board in February, 2005.  A 
transcript of that testimony has been associated with the 
file


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with bilateral 
sensorineural hearing loss.

2.  Service medical records show no complaints of hearing 
difficulty; on one occasion during service hearing was 
reported to be 14/15 on whispered voice testing.  

3.  There is no objective lay or medical evidence that 
appellant experienced a significant acoustic trauma during 
his military service, or that he has experienced hearing loss 
continuously since his discharge from service.

4.  The earliest medical evidence documenting hearing loss is 
in 2001, fifty-two years after appellant's discharge from 
service.

5.  There is no medical evidence of nexus between appellant's 
current hearing loss and his military service.



CONCLUSION OF LAW

Appellant's bilateral hearing loss was not incurred in or 
aggravated by military service, nor may service incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for hearing loss was received in Mach 
2002; the claim was denied by rating decision in July 2002.  
RO sent appellant a VCAA duty-to-assist letter in June 2002, 
prior to the rating decision, and another VCAA duty-to-assist 
letter in June 2003 during the pendancy of this appeal.  
Neither of these two duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in January 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from the only 
private medical provider that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
afforded a VA audiological examination to determine the 
nature of his claimed disability, and he was afforded a 
hearing before the Travel Board in which to present evidence 
and argument in support of his claim.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

The VCAA requires VA to obtain a medical opinion, if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In 
this case, the record shows that appellant has a current 
hearing loss and that during service, at discharge, hearing 
was measured at 14/15 on whispered voice testing.  The Board 
considered remanding the case for a medical opinion as to 
whether it is at least as likely as not that such finding 
represented the first indication of currently diagnosed 
hearing loss.  However, there is no objective evidence of 
acoustic trauma in service and the results of an unscientific 
"whispered voice" test would not provide a current reviewer 
any basis for comparison.  This is especially the case in 
view of the decades which have elapsed from that notation and 
the diagnosis of hearing loss which meets VA standards.  To 
provide such an opinion would require the examiner to resort 
to speculation.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board accordingly finds that VA does not have an 
unfulfilled obligation under the VCAA to remand for medical 
opinion at this point. 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Service personnel records show that during appellant's first 
enlistment his Military Occupational Specialty (MOS) was Auto 
Equipment Operator.  His MOS during his second enlistment was 
Heavy Truck Driver for 3 months and Personnel Clerk for 5 
months.  

Appellant's service medical records are on file.  Appellant's 
preinduction physical examination in January 1943 listed 
hearing as 20/20 bilaterally.  Appellant's physical 
examination report in November 1945, at separation from his 
first enlistment, showed whispered voice hearing of 15/15 
bilaterally, but also noted "ears - retraction both drums - 
not considered disabling."  His reenlistment physical 
examination in March 1948 noted whispered voice hearing of 
15/15 bilaterally.  At that time, no ear abnormalities were 
noted.  His separation physical examination in April 1949 
noted whispered voice hearing of 14/15 bilaterally, but no 
ear abnormalities.     

Service medical treatment records are extensive but show no 
indication of acoustic trauma or hearing loss.  Appellant was 
treated for German measles in February 1943 and for mumps in 
April 1943.  On the latter occasion he reported that he had 
been "slightly hard of hearing in the left ear" since an 
automobile accident several years earlier.  He reported no 
recent difficulties.  He was treated for nasopharyngitis in 
March 1943, June 1943, January 1944, and June 1945.  He was 
treated for sinusitis in June 1948.  Appellant was also 
treated for a number of other complaints not related to 
ears/head/sinuses.  He was treated for hypochondriacal 
psychoneurosis in January 1949, diagnosis replaced in 
February 1949 by moderate anxiety reaction, diagnosis 
replaced in April 1949 by passive dependency reaction.  He 
was discharged due to his mental condition.

VA records compiled in the 1950s and 1960s relate to 
treatment of unrelated disorders and contain no mention of 
hearing loss.  

The claims file contains a letter dated in May 1981 from a 
service organization requesting assistance (presumably from 
VA) developing the record for a claim for hearing loss for 
the veteran.  That letter was not date-stamped by VA.  

The file contains an audiological evaluation conducted in 
August 2001 by Newport Audiology Center, a private medical 
provider.  Appellant complained of longstanding hearing loss 
and constant tinnitus, consequent to noise exposure at firing 
ranges in the Army.  The impression was moderate to severe 
bilateral sensorineural hearing loss (SNHL) with poor speech 
recognition.   
 
Appellant filed a claim for service connection for hearing 
loss in March 2002.  

VA medical records, including history and physical 
examination, in April 2002, show that the examiner reported 
that the ears had normal external auditory canals, and the 
eardrums showed bilateral scarring.  Appellant was noted to 
use two hearing aids.

RO issued a rating decision in July 2002 that denied service 
connection for bilateral hearing loss.  

Appellant submitted a Notice of Disagreement (NOD) in July 
2002.  Appellant asserted therein that he began to wear 
hearing aids in the 1970s.  He reported acoustic trauma 
consequent to firing on the ranges in several installations, 
during which he was not furnished with ear protection.

Appellant had a VA-contracted audiological examination by Dr. 
R.M. in October 2003.  Appellant stated that he noticed a 
loss of hearing prior to discharge that became progressively 
worse.  Appellant stated that he saw a private audiologist in 
the late 1950s who told appellant that the hearing loss was 
typical of veterans and could not be treated.  Appellant 
stated that he began wearing hearing aids in the late 1970s.  
Appellant also complained of tinnitus for more than 50 years, 
now constant.

Appellant reported that during military service he was a 
motorcycle military policeman, truck driver, and clerk; he 
fired weapons in his right hand without hearing protection.  
His post-military jobs included one year as a tree trimmer 
(without hearing protection), two years of construction with 
hearing protection, five years as a landscape tree trimmer 
without hearing protection, ten years as a carpenter with 
hearing protection, thirteen years as a park ranger with 
hearing protection, and twelve years as a locksmith with 
hearing protection.  Appellant reported recreational 
shooting, use of power tools, and riding motorcycles, all 
with hearing protection.  Appellant reported that he is 
currently deaf in the left ear and almost deaf in the right 
ear, and is unable to hear a normal conversation without 
hearing aids.

On physical examination, appellant's ears were normal 
bilaterally.  The examiner recorded the following audiometric 
results:
          

HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
55    
60  
60 
70  
65  
63.75  
LEFT
70
75  
80  
80  
80  
78.75  

Speech recognition was 40 percent right ear and 20 percent 
left ear.  The examiner's diagnosis was bilateral moderate-
to-severe SNHL and bilateral tinnitus.

The file contains an audiological examination by Newport 
Audiologists conducted in January 2004.  The impression was 
moderate-to-severe SNHL bilaterally with fair speech 
recognition.

Appellant testified before the Travel Board in February 2005.  
He testified that his military duties included being a 
motorcycle rider with the Military Police, driving a truck, 
and working with a fire department (Transcript, pg. 3).  His 
noise exposure consisted of motorcycle noise and small arms 
fire on the firing range (Transcript, pg. 4).  Appellant 
reported loss of hearing to an officer in the Military 
Police, who ignored appellant's complaint (Transcript, pg. 
4).  Appellant noticed in the 1950s that he was having 
hearing problems; he consulted a private audiologist in the 
late 1950s or early 1960s, who told appellant that his 
hearing loss was typical of veterans and could not be helped 
(Transcript, pg. 4).  In the 1970s, an audiologist informed 
appellant that treatment options had improved over time, and 
appellant has been wearing hearing aids since that time 
(Transcript, pg. 4-5).

Appellant testified that after his discharge from military 
service he worked in a number of different jobs, usually 
self-employed, because his medical discharge made it 
difficult to find work with others (Transcript, pg. 5).  None 
of appellant's post-service jobs involved noise exposure 
comparable to the military (Transcript, pg. 5-6).     

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).
Service connection for sensorineural hearing loss may be 
presumed to have been incurred in qualifying service, if 
shown to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).

The first Hickson element is medical evidence of a current 
disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or, when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  The VA 
audiological examination in October 2003 recorded bilateral 
auditory thresholds higher than 40 decibels at all 
frequencies.  The Board accordingly finds that medical 
evidence shows bilateral hearing loss to a disabling degree, 
and the first part of the Hickson analysis has been 
satisfied.

The second part of the Hickson analysis is evidence of in-
service incurrence or aggravation of the disease or injury.  
In this case, the service medical record shows that whispered 
voice test was 15/15 on enlistment and 14/15 at time of 
discharge.  Such finding does not represent clear evidence of 
hearing loss under VA standards, nor does the totality of the 
post-service record suggest that such represented the onset 
of chronic hearing pathology.

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed disability and the claimant's 
military service.  In this case, there is no such medical 
evidence, and the third Hickson element is not satisfied.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303; Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).  Appellant has testified that he has had 
continuous progressive hearing loss since service.  However, 
there is no medical corroboration for such continued hearing 
loss, and the earliest objective medical evidence of 
appellant's hearing loss dates from 2001, fifty-two years 
after his discharge from military service.   Sensorineural 
hearing loss was not shown within the first year following 
separation from service, so presumptive service connection is 
not in order.

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-traumatic audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  In this case there is no 
documentation of acoustic trauma due to significant noise 
exposure in service (the Board declines to consider 
motorcycle engine noise and occasional range firing during 
military service as "significant noise exposure" absent 
evidence of unusual susceptibility), and the file does not 
show a medically sound basis on which to attribute 
appellant's post-service SNHL to his military service.  The 
Board accordingly finds that the precedents of Ledford and 
Hensley do not apply in this case. 

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the earliest 
documentation of SNHL is in 2001, fifty-two years after 
appellant's discharge from active service.  The Board finds 
that this passage of years is actual evidence against a claim 
of service connection.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


